DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozee et al. (# US 2012/0308787).
Kozee et al. discloses:
23. A continuous inkjet ink ([0014]) composition comprising: 
(a) one or more binder resins (see Abstract; [0036]-[0038]); 
(b) one or more colorants ([0032]-[0034]); and 
(c) a solvent mixture ([0028]-[0031]) comprising: 
(1) one or more volatile C5 ketone solvents at greater than 70% by weight of the total ink composition (C3-C6 ketones; 70% or more, 80% or more, or 90% or more by weight of the ink composition; [0028]-[0030]); and 
(2) up to 30% by weight of the total ink composition of ethanol, n-propanol, or a combination thereof (The ethanol may be present in an amount between 0.1% and 60% by weight; [0031]).
Given that the Kozee et al. reference discloses a range of solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-2, 6-11, 13-15 & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozee et al. (# US 2012/0308787).
Kozee et al. discloses:
1. A continuous inkjet ink composition ([0014]) comprising: 
(a) a solvent comprising one or more volatile Cs ketone solvents which are present at greater than 60% by weight of the ink composition (C3-C6 ketones; 70% or more, 80% or more, or 90% or more by weight of the ink composition; [0028]-[0030]); 
(b) one or more binder resins (see Abstract; [0036]-[0038]); and 
(c) one or more colorants ([0032]-[0034]); and 
optionally further contains ethanol, n-propanol, or a combination thereof in an amounts of up to 30% (The ethanol may be present in an amount between 0.1% and 60% by weight; [0031]), 
wherein the ink composition is substantially free of hydroxyaromatic resins (Examiner consider that is as 0.0%; see Examples) wherein the ink composition is suitable for continuous inkjet applications ([0014]), and wherein solvents other than volatile Cs ketone solvents, acetone, isobutyl alcohol, isopropyl alcohol, isopentyl alcohol, diethyl ether, ethylene glycol monoethyl ether, ethylene glycol monoethyl ether acetate, ethylene glycol mono-n-butyl ether, ethylene glycol monomethyl ether, o-dichlorobenzene, xylene, cresol, chlorobenzene, isobutyl acetate, isopropyl acetate, isopentyl acetate, ethyl acetate, n-butyl acetate, n-propyl acetate, n-pentyl acetate, methyl acetate, cyclohexanol, cyclohexanone, N,N-dimethylformamide, tetrahydrofuran, 1,1,1-trichloroethane, toluene, 1-butanol, 2-butanol, methanol, methyl ethyl ketone, methylcyclohexanol, methylcyclohexanone, methyl n-butyl ketone, styrene, and n-hexane, when present, are present in an amount less than 15% by weight of the ink composition (Examiner consider that is as 0.0%, which is less than 15%; see Examples).
2. The ink composition of claim 1, wherein solvents other than volatile Cs ketone solvents, acetone, isobutyl alcohol, isopropyl alcohol, isopentyl alcohol, diethyl ether, ethylene glycol monoethyl ether, ethylene glycol monoethyl ether acetate, ethylene glycol mono- n-butyl ether, ethylene glycol monomethyl ether, o-dichlorobenzene, xylene, cresol, chlorobenzene, isobutyl acetate, isopropyl acetate, isopentyl acetate, ethyl acetate, n-butyl acetate, n-propyl acetate, n-pentyl acetate, methyl acetate, cyclohexanol, cyclohexanone, N,N- dimethylformamide, tetrahydrofuran, 1,1,1-trichloroethane, toluene, 1-butanol, 2-butanol, methanol, methyl ethyl ketone, methylcyclohexanol, methylcyclohexanone, methyl n-butyl ketone, styrene, and n-hexane, when present, are present in an amount less than 5% by weight of the ink composition (Examiner consider that is as 0.0%, which is less than 5%; see Examples).
Given that the Kozee et al. reference discloses a range of solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).
6. The ink composition of claim 1, wherein the ink composition contains greater than 70% by weight of one or more volatile C5 ketone solvents (C3-C6 ketones; 70% or more, 80% or more, or 90% or more by weight of the ink composition; [0028]-[0030]).
7. The ink composition of claim 1, wherein the ink composition contains greater than 80% by weight of one or more volatile C5 ketone solvents (C3-C6 ketones; 70% or more, 80% or more, or 90% or more by weight of the ink composition; [0028]-[0030]).
8. The ink composition of claim 1, wherein the one or more binder resins are selected from the group consisting of acrylic resin, ethylcellulose resin, polyurethane resin ([0043]), polyamide resin, cellulose ether resin, cellulose nitrate resin, polymaleic anhydride resin, styrene/methacrylate copolymer resin, aldehyde resin, polyvinyl alcohol resin, styrene and allyl alcohol copolymer resin, polyketone resin, cellulose ester resin, vinyl resin, modified rosin ester resin, polyvinyl butyral resin, polyester resin, and mixtures thereof.
9. The ink composition of claim 1, wherein the one or more binder resins are selected from the group consisting of cellulose ester resin ([0037]), vinyl resin, modified rosin ester resin, polyvinyl butyral resin, polyester resin, and mixtures thereof.
10. The ink composition of claim 1, wherein the cellulose ester resin is cellulose acetate propionate resin ([0037]).
11. The ink composition of claim 1, wherein the one or more binder resins are present in an amount from about 5.0% to about 13.0% by weight of the ink composition (0.5 to 15%; [0038]).
13. The ink composition of claim 1, which further comprises one or more additives selected from the group consisting of one or more surfactants in an amount of from about 0.1% to about 2.0% by weight of the ink compositions ([0041]-[0042]), one or more plasticizers ([0043]), one or more adhesion promoters, one or more conductive agents, one or more defoamers, and mixtures thereof, wherein the one or more surfactants optionally are polyalkyleneoxide modified polysiloxanes (see Examples).
14. A method of continuous inkjet printing on a substrate comprising: directing a stream of droplets of an ink composition of claim 1 onto the substrate and allowing the droplets to dry, to print an image on the substrate (see Examples).
15. A method of claim 14, wherein the substrate is selected from the group consisting of uncoated paper, coated paper, hard or soft plastics, polymer films, metals and alloys, glass, and ceramics ([0022]).
21. The continuous inkjet composition of claim 1, wherein the ink composition is suitable for ultra-high speed continuous inkjet applications ([0014]).
22. The continuous inkjet composition of claim 1, wherein the ink composition has a viscosity in the range of 1 cP to 10 cP ([0045]).
16. A continuous inkjet ink ([0014]) composition comprising: 
(a) a solvent comprising one or more volatile C5 ketone solvents which are present from about 70% by weight to about 90% by weight of the ink composition (C3-C6 ketones; 70% or more, 80% or more, or 90% or more by weight of the ink composition; [0028]-[0030]); 
(b) one or more binder resins (see Abstract; [0036]-[0038]); and 
(c) one or more colorants ([0032]-[0034]); and 
optionally further contains ethanol, n-propanol, or a combination thereof in an amount of up to 30% (The ethanol may be present in an amount between 0.1% and 60% by weight; [0031]), 
wherein the ink composition is substantially (almost) free of hydroxyaromatic resins (Examiner consider that is as 0.0%; see Examples),
wherein the ink composition is suitable for continuous inkjet applications ([0014]), and wherein solvents other than volatile C5 ketone solvents, acetone, isobutyl alcohol, isopropyl alcohol, isopentyl alcohol, diethyl ether, ethylene glycol monoethyl ether, ethylene glycol monoethyl ether acetate, ethylene glycol mono-n-butyl ether, ethylene glycol monomethyl ether, o-dichlorobenzene, xylene, cresol, chlorobenzene, isobutyl acetate, isopropyl acetate, isopentyl acetate, ethyl acetate, n-butyl acetate, n-propyl acetate, n-pentyl acetate, methyl acetate, cyclohexanol, cyclohexanone, N,N-dimethylformamide, tetrahydrofuran, 1,1,1-trichloroethane, toluene, 1-butanol, 2-butanol, methanol, methyl ethyl ketone, methylcyclohexanol, methylcyclohexanone, methyl n-butyl ketone, styrene, and n-hexane, when present, are present in an amount less than 15% by weight of the ink composition (Examiner consider that is as 0.0%, which is less than 15%; see Examples).
17. The ink composition of claim 16, wherein the ink composition contains less than 5% by weight acetone, methanol, methyl ethyl ketone, or any combination thereof (Examiner consider that is as 0.0%, which is less than 5%; see Examples).
18. The ink composition of claim 16, wherein the ink composition contains substantially (almost) no acetone, methanol, ethanol, or methyl ethyl ketone (0.1%; [0031]).
With respect to claims 16-18, given that the Kozee et al. reference discloses a range of solvent that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990).

Claims 4-5, 12 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozee et al. (# US 2012/0308787) in view of Goustiaux et al. (# US 2010/0028632).
Kozee et al. discloses all the limitation of the ink composition except:
4. The ink composition of claim 1, wherein the one or more volatile Cs ketone solvents are selected from the group consisting of 2-pentanone (methyl propyl ketone), 3- pentanone (diethyl ketone), 3-methyl-2-butanone (methyl isopropyl ketone), and mixtures thereof.
5. The ink composition of claim 1, wherein the one or more volatile Cs ketone solvents is 3-methyl-2-butanone (methyl isopropyl ketone).
12. The ink composition of claim 1, wherein the one or more colorants are selected from the group consisting of Solvent Black 29, Solvent Black 27, and mixtures thereof.
19. The ink composition of claim 16, wherein the one or more volatile C5 ketone solvents are selected from the group consisting of 2-pentanone (methyl propyl ketone), 3-pentanone (diethyl ketone), 3-methyl-2-butanone (methyl isopropyl ketone), and mixtures thereof.
20. The ink composition of claim 16, wherein the one or more volatile Cs ketone solvents is 3-methyl-2-butanone (methyl isopropyl ketone).
	Goustiaux et al. teaches that to have high quality rub resistance printed image,
4. The ink composition of claim 1, wherein the one or more volatile Cs ketone solvents are selected from the group consisting of 2-pentanone (methyl propyl ketone), 3- pentanone (diethyl ketone), 3-methyl-2-butanone (methyl isopropyl ketone), and mixtures thereof (solvent is methyl isopropyl ketone; see Table: 1; [0127]-[0129]).
5. The ink composition of claim 1, wherein the one or more volatile Cs ketone solvents is 3-methyl-2-butanone (methyl isopropyl ketone) (methyl isopropyl ketone; see Table: 1; [0127]-[0129]).
12. The ink composition of claim 1, wherein the one or more colorants are selected from the group consisting of Solvent Black 29, Solvent Black 27, and mixtures thereof ([0151]).
19. The ink composition of claim 16, wherein the one or more volatile C5 ketone solvents are selected from the group consisting of 2-pentanone (methyl propyl ketone) (solvent is methyl isopropyl ketone; see Table: 1; [0127]-[0129]), 3-pentanone (diethyl ketone), 3-methyl-2-butanone (methyl isopropyl ketone), and mixtures thereof.
20. The ink composition of claim 16, wherein the one or more volatile Cs ketone solvents is 3-methyl-2-butanone (methyl isopropyl ketone) ([0127]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the ink composition of Kozee et al. by the aforementioned teaching of Goustiaux et al. in order to have the high quality rub-resistance printed image. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853